Citation Nr: 0510777	
Decision Date: 04/14/05    Archive Date: 04/27/05	

DOCKET NO.  96-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease. 

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from September 19, 1991, and 70 percent disabling 
from August 2, 2000.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from February 1992 and June 
1995 rating decisions that denied the benefits sought on 
appeal.  The veteran, who had active service from March 1965 
to March 1968, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.

A BVA decision dated in June 2000 affirmed the RO's denial of 
service connection for a seizure disorder and cardiovascular 
disease, and remanded the issues of entitlement to an initial 
evaluation in excess of 30 percent for PTSD and a total 
rating based on individual unemployability due to service-
connected disabilities to the RO for additional development.  
While this development was being accomplished, the veteran 
appealed the Board's decision denying service connection to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in March 2001, the Court 
vacated the Board's decision and returned the case to the 
Board for further appellate review.  In December 2001 the 
Board remanded the service connection claims to the RO for 
additional development.  

During the course of the development requested, a January 
2004 rating decision continued the denial of service 
connection for cardiovascular disease; continued the initial 
30 percent evaluation assigned for PTSD from September 19, 
1991 and increased the evaluation to 70 percent effective 
August 2, 2000; and granted a total evaluation based on 
individual unemployability effective August 2, 2000.  A 
December 2004 rating decision subsequently granted service 
connection for a seizure disorder and adjusted the effective 
date for the grant of a total evaluation based on individual 
unemployability to reflect an effective date of November 5, 
1997.  Based on the RO's actions following the Board's 
December 2001 remand, the issues remaining for appellate 
consideration are entitlement to service connection for 
cardiovascular disease and a higher initial evaluation for 
PTSD, evaluated as 30 percent disabling from September 19, 
1991, and 70 percent disabling from August 2, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's cardiovascular disease was not manifested 
during service, within one year of separation from service, 
and is not causally or etiologically related to a disability 
of service origin, or otherwise shown to be related to 
service.  

3.  Between September 19, 1991, and August 1, 2000, the 
veteran's PTSD was not shown to be productive of more than 
definite social and industrial impairment or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior and self-care and 
conversation normal), but was shown to be productive of total 
occupational and social impairment from August 2, 2000.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2.  The criteria for an initial evaluation in excess of 30 
percent between September 19, 1991, and August 1, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1991 & 2004).

3.  The criteria for an initial evaluation of 100 percent for 
PTSD from August 2, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130 (9411) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002);38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the various rating 
decisions, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons why his claims were denied.  In addition, a letter 
dated in August 2002 specifically informed the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA had the burden of producing or 
obtaining the evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements of the VCAA by:  
(1) Informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claims; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide; and (4) requesting the veteran provide any evidence 
in the veteran's possession that pertains to his claims.  The 
"fourth element" of the notice requirements comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the Board acknowledges that the August 2002 VCAA letter 
was provided to the veteran long after the initial 
unfavorable decisions in this case, in another case regarding 
the timing of the VCAA notice, the Court held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  That notice was 
provided to the veteran pursuant to the Board's December 2001 
remand.  The veteran was given an opportunity to respond to 
that notice, and the RO subsequently reviewed the veteran's 
claim, and while allowing some of the claims previously 
before the Board, continued the denial of the benefits sought 
in this appeal.  

All the VCAA essentially requires is that the duty to notify 
be satisfied and that a claimant is given an opportunity to 
submit information and evidence in support of their claim.  
This has occurred in this case and once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records identified 
by the veteran.  The veteran has been afforded VA 
examinations in connection with his claims, but the Board 
would note that the veteran failed to report for a VA 
cardiovascular examination that the Board requested he be 
afforded in order to assist the veteran in developing the 
fact pertinent to his claim for service connection.  
Significantly, neither the veteran nor his attorney has 
indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the veteran's claims.  
Therefore, the Board finds that all relevant evidence 
obtainable without the veteran's cooperation necessary for an 
equitable disposition of his appeal has been obtained.  
Simply put, the record is as complete as can be without the 
veteran's further cooperation and the case is ready for final 
appellate review.

Background and Evidence

The veteran's service medical records begin with a Report of 
Medical Examination performed in February 1965 in connection 
with the veteran's entry into service.  That report contains 
no evidence of any cardiovascular disease.  Service medical 
records show the veteran sustained a gunshot wound of the 
left chest in March 1966.  Hospital records do not reflect 
involvement of the heart.  Following treatment for the 
gunshot wound, the final diagnosis was a gunshot wound of the 
left chest with 50 percent pneumothorax.  The veteran was 
returned to duty in early May 1966.  

A service medical record dated in September 1966 showed the 
veteran was seen for complaints of pain from the gunshot 
wound of the chest, and more specifically the veteran 
complained of some difficulty breathing.  The impression was 
pulmonary adhesion.  The veteran was seen for similar 
complaints in October and November 1966, and the November 
1966 record contained impressions of no cardiac disease and 
chest discomfort may be a sequelae from the wound.  In 
January 1967 the veteran was seen with complaints of 
dizziness when working and tiring easily and feeling like he 
was going to pass out.  The veteran was evaluated again in 
May 1967 and was referred for a cardiac evaluation in June 
1967 with a diagnosis of cardiac arrhythmia with right bundle 
branch block.  

The June 1967 service cardiology consultation noted that the 
electrocardiogram and X-rays were within normal limits.  
Following the evaluation the physician indicated that the 
findings of a brisk pulse, short systolic murmur over the 
mitral area and questionable S4 raised the question of 
idiopathic hypertrophic subaortic stenosis.  It was noted 
that the veteran was to return in approximately one month for 
further evaluation.  A September 1967 evaluation in the 
cardiology clinic indicated that X-rays showed the cardiac 
series was within normal limits and an exercise test was 
negative for ischemic changes.  The electrocardiograph showed 
a first degree AV block, an RV conduction delay, and a 
precordial voltage increase.  Following the examination the 
examiner commented that the cardiac findings may be innocent 
or may represent a hemodynamically insignificant aortic valve 
obstruction, i.e. questionable bicuspid valve.  It was 
indicated that these did not appear to be responsible for the 
veteran's pain and exertional dyspnea.  It was suggested that 
the symptoms may relate to the chest wall injury and the 
veteran was referred to a thoracic surgical clinic for 
assessment of that problem.  Further evaluation in the chest 
surgery clinic in September 1967 noted that the cardiology 
work-up had been negative and following that examination the 
impression was exertional pain of the left chest probably 
secondary to a healed fracture of the fourth rib.  A report 
of a physical examination performed in February 1968 in 
connection with the veteran's separation from service 
contained no evidence of cardiovascular disease.  

Reports of VA general medical and special chest examinations 
performed in December 1968 contain no evidence of 
cardiovascular disease.  

An October 1989 statement from Roger Garms, Ph.D., related 
that the veteran had been diagnosed as suffering from post-
traumatic stress disorder and chronic alcohol abuse.  It was 
Dr. Garm's opinion that the veteran's drinking was in large 
part an attempt to control the anger and depression that he 
felt was a result of his tour in Vietnam.  

A report of a private hospitalization in February 1991 
reflects that the veteran was hospitalized for adjustment 
disorder with mixed emotional features, post-traumatic stress 
disorder and alcohol abuse.  

A VA medical record dated in July 1991 shows the veteran was 
admitted for evaluation of syncopal episode.  At that time 
the veteran related a history of questionable valvular heart 
disease, specifically the mitral valve as reported by the 
veteran.  The veteran was recommended to undergo a cardiac 
monitor but left the hospital against medical advice.  The 
final diagnoses did not include a diagnosis of any 
cardiovascular disease.

An August 1991 VA cardiology evaluation concluded with an 
assessment of syncopal episodes.  It was very highly doubted 
that a cardiac source was a cause and a seizure disorder was 
suspected.  

A statement from the veteran received in September 1991 
requested consideration of service connection for PTSD and 
service connection for mitral valve disease of the heart 
which he indicated was first noted at the Oakland Naval 
Hospital in 1967.  

A report of a VA psychiatric examination performed in 
November 1991 indicated that on mental status examination the 
veteran seemed initially very leery, almost hostile and 
resentful but it did not develop to the extent of being 
disruptive to the examination process.  His speech was 
spontaneous, and initially he was somewhat tangential and 
irrelevant, but as the interview progressed the veteran was 
on target and answered questions directly and forthrightly.  
His affect was a little chary, but generally appropriate.  
Recent and remote memory was intact, but retention and recall 
was somewhat impaired.  His fund of general information was 
good.  The veteran did not experience any auditory or visual 
hallucinations and he was not unnecessarily suspicious of 
people.  Following the examination the diagnosis was no post-
traumatic stress disorder found.  The examiner commented that 
the veteran did not meet the criteria for post-traumatic 
stress disorder in that there was no avoidance of the 
associated stimulus to the traumatic events that he could 
recall in detail.  

A report of a VA cardiac examination performed in November 
1991 reflects that the examiner had reviewed pertinent 
medical records contained in the claims file including 
service medical records and indicated that from the records 
there was no objective evidence that the veteran had mitral 
valvular disease or any other heart disease or rheumatic 
fever during the time he was in service.  Following the 
examination the diagnosis was arterial hypertension, probably 
essential, mild, asymptomatic (untreated).  The examiner also 
related that the absence of a cardiac disease diagnosis was 
being deferred pending receipt of additional testing.  The 
examiner later discussed that he could not make a diagnosis 
of mitral valvular disease because the veteran had no history 
of rheumatic fever which was the usual cause of mitral 
valvular disease and he did not hear any mitral valvular 
heart murmurs on physical evaluation.  The examiner also 
commented that the veteran's left chest bullet wound went 
above the heart and did not go through or affect the mitral 
valve, so it could not be the cause of any mitral valve 
disease.  Following the testing the examiner indicated that 
the veteran had normal-sized and normal-shaped heart on chest 
X-ray.  He had a mild first degree AV heart block on resting 
electrocardiogram and the cause of that abnormality was not 
evident on the current work-up, it appeared to the examiner 
that two EKG leads appeared to be reversed, but otherwise the 
electrocardiogram was normal.

A rating decision dated in February 1992 denied service 
connection for PTSD and mitral valve disease of the heart.  
The veteran expressed disagreement with that decision and 
began this appeal.  

A report of a private psychological evaluation performed in 
June 1994 reflects that the veteran was described as having a 
stable work experience as an ironworker for almost 25 years, 
but that he was not looking for work because of a variety of 
physical complaints and medication he was taking, including 
medication for blackout spells.  It was noted that the 
veteran experienced bad dreams, but no hallucinations or 
delusions and got along fairly well with people and had 
interests.  The veteran was described as alert and attentive 
and it was felt that if his physical health would allow, he 
would be able to follow directions well enough to perform 
routine, repetitive tasks of a work-related nature.  

A private psychological evaluation performed in October 1994 
concluded the diagnoses of dysthymic disorder and post-
traumatic stress disorder, in remission.  It was summarized 
that in terms of post-traumatic stress disorder, the veteran 
was not experiencing the classic acute features of intrusive 
flashbacks or recurrent nightmares.  It was noted that there 
were typical residual symptoms of the disorder, including a 
heightened startle response, anger, chronic difficulties with 
authority, social estrangement and a concerted avoidance of 
potentially stressful situations.  It was also noted that the 
veteran was considerably depressed with a pessimistic 
outlook, lowered energy level, extreme irritability, and low 
self-esteem.  It was concluded that the presence of these 
psychiatric difficulties, in conjunction with his physical 
limitations, would obviously detract greatly from his ability 
to work productively or even to engage in stable, enduring 
employment, given his very marginal level of functioning.  

After obtaining additional VA medical records dated in July 
and August 1991 and reviewing certain copies of service 
medical records provided by the veteran, a November 1994 
rating decision continued the denial of service connection 
for PTSD and mitral valve disease of the heart.  

A December 1994 letter from J. Taylor Hays, M.D., noted that 
the veteran had been seen for a general medical evaluation at 
the Mayo Clinic for possible seizure disorder, as well as a 
history of shortness of breath and chest pain.  In that 
letter it was noted that the veteran had been seen in the 
cardiology clinic and it was felt that the history was 
somewhat atypical for angina but for suggestive features and 
it was recommended that the veteran undergo further 
evaluation with a stress echocardiogram.  Following the 
evaluation it was felt that the test results were not 
absolutely conclusive, but they were thought to be certainly 
suggestive of coronary artery disease.  Following the 
examination the pertinent diagnosis was probable coronary 
artery disease.  

The veteran and his spouse presented testimony at a hearing 
at the RO in March 1995 in support of the claims for service 
connection for PTSD and mitral valve disease of the heart.  
At that hearing the veteran offered testimony concerning the 
symptomatology he experienced as to both disorders and the 
treatment he had received during and following service.   

A rating decision dated in June 1995 continued and confirmed 
the denial of service connection for mitral valve heart 
disease, and granted service connection for PTSD, with a 10 
percent evaluation assigned effective September 19, 1991.  In 
a statement from the veteran dated in August 1995 he 
expressed disagreement with the assignment of the 10 percent 
evaluation for his PTSD.

A VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability) received in February 
1996 reflects that the veteran reported that he had been 
employed in iron work working 40 hours a week between April 
1989 and October 1993.

The veteran presented additional testimony in support of his 
claims for an increased evaluation for PTSD and service 
connection for valvular heart disease at the RO in November 
1996.

Records from the Social Security Administration dated in 
January 1996 showed that he became disabled in June 1993 and 
that the primary diagnosis was a seizure disorder.  The 
secondary diagnosis was chronic interstitial keratitis of the 
right eye.

The rating decision dated in May 1997 increased the 
evaluation for the veteran's PTSD from 10 percent to 30 
percent, effective September 19, 1991.  

The veteran and his wife presented testimony at a hearing 
before the BVA in Washington, D.C., in June 1999.  At that 
hearing the veteran presented testimony concerning the 
symptomatology he experienced due to his PTSD and the 
treatment he had received.  The veteran also offered 
testimony concerning his claim for service connection for 
heart disease, including evaluations he received during and 
following service.  

A BVA decision dated in June 2000, since vacated by the 
Court, found that there was no competent medical evidence of 
record establishing a causal nexus between a currently 
medically diagnosed cardiovascular disease or disorder and 
the veteran's active service.  The Board explained that the 
veteran had not presented any evidence suggesting that any 
current heart disease was related to the inservice findings 
or otherwise related to service.  The Board also explained 
that there was no evidence that the veteran had mitral valve 
disease in service and there was no evidence of a current 
disability due to a first degree AV block noted during 
service.

A September 2000 letter from Joseph W. Chuprevich, D.O., 
reports that the veteran was given a psychiatric evaluation 
on August 2, 2000.  It was noted that emotionally the veteran 
stated that he was angry, upset and very irritable.  He 
indicated that he currently had difficulty sleeping and that 
he experienced nightmares about his war experiences.  During 
the day, the veteran reported that he experienced flashes of 
those experiences every so often.  On mental status 
examination there was no overt evidence of any hallucinations 
or delusions, rather what was noted was obsessional thinking 
about his Vietnam war experiences.  The veteran's judgment 
seemed very impaired and had difficulty concentrating about 
questions that were asked.  He displayed paranoid thoughts of 
persecution by the military and he appeared tense and very 
rigid.  Following the examination the diagnosis was post-
traumatic stress disorder.  It was noted that at the time the 
veteran displayed a 100 percent disability that seemed to be 
related to his post-traumatic stress disorder.  It was 
indicated that the veteran was certainly unable to work and 
had difficulties in relating during the interview.  It was 
noted that he could benefit from further psychiatric 
treatment, but he refused any treatment considerations.  It 
was indicated that without treatment the veteran's condition 
would only worsen.  It was concluded that the veteran was 
seen as a high risk for future psychiatric hospitalizations 
and his prognosis was poor. 

A March 2001 statement from a treating mental health 
therapist reported that the veteran had a Global Assessment 
of Functioning score of 45 and that he was definitely 
unemployable.  

A BVA decision dated in December 2001 remanded the case to 
the RO for additional development, including development in 
connection with the veteran's claim for service connection 
for a heart condition, including mitral valve disease.  One 
of the purposes of the remand was to afford the veteran an 
examination by an appropriate specialist for the purpose of 
ascertaining the etiology of any heart disability shown to 
exist.

A letter from the RO to the veteran dated in August 2002 
informed the veteran of the substance of the VCAA, including 
the evidence necessary to establish his claim for service 
connection for a heart disorder, including mitral valve 
disease.  In that letter it was explained to the veteran that 
the evidence must show a relationship between a current 
disability and an injury, disease, or event in service and 
that this was usually shown by medical records or a medical 
opinion.  The RO informed the veteran that they would request 
this medical evidence for him if he told them about it and 
that he could provide a medical opinion regarding a 
relationship from his own doctor.  The veteran was also 
informed to tell the RO about any additional information or 
evidence that he wanted the RO to try to get for him.  
Lastly, the veteran was informed that the RO was arranging 
for him to undergo a VA physical examination in the future 
and that the hospital would inform him when to report for 
that examination.  

Information contained in the claims file reflects that the 
veteran failed to report for a VA psychiatric examination and 
an examination scheduled to attempt to ascertain the etiology 
of any cardiovascular disease.  

A rating decision dated in January 2004 continued and 
confirmed the denial of service connection for cardiovascular 
disease, to include a mitral valve condition.  That rating 
decision indicated that the evidence received in connection 
with the claim failed to establish any relationship between 
cardiovascular disease and the service-connected gunshot 
wound of the left upper chest.  The rating decision also 
noted the prior, now vacated BVA decision which determined 
that there was no competent evidence establishing a 
relationship between a cardiovascular condition and the 
veteran's service, to include the service-incurred chest 
wound.  It was noted that the veteran failed to report for a 
VA examination scheduled on his behalf and then concluded 
that service connection for a cardiovascular condition 
remained denied as the evidence did not demonstrate a 
relationship between any noted cardiovascular disorder and 
military service, or a service-connected disability.  That 
rating decision also increased the evaluation for the 
veteran's PTSD from 30 percent to 70 percent, effective 
August 2, 2000, the date of the private psychological 
evaluation which noted increased symptomatology and an 
opinion that the veteran was unable to work due to his PTSD.

Law and Analysis

With respect to the veteran's claim for service connection 
for cardiovascular disease, under VA laws and regulations, 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic disease, such as cardiovascular disease, including 
hypertension and endocarditis (a term covering all forms of 
valvular heart disease), when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the veteran's claim for higher initial 
evaluations for his PTSD, disability evaluations are 
determined by the application of a Schedule of Rating 
Disabilities which is based on the average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for evaluating those 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two disability evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The degree of impairment 
resulting from a disability involves a factual determination 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, at the time of an 
initial rating, as is the situation in this case, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Service Connection

The veteran essentially contends that he has cardiovascular 
disease that had its onset during service.  The veteran 
asserts that he has mitral valve heart disease and reference 
is made to entries in his service medical records.  The Board 
also observes that recently the veteran's claim for service 
connection for cardiovascular disease has included an 
analysis of its possible relationship to his service-
connected gunshot wound of the left chest.

After reviewing the evidence of record, the Board finds that 
service connection for cardiovascular disease is not 
warranted.  The Board acknowledges that the veteran's service 
medical records contain entries, which to a layman would 
appear to be reflective of cardiovascular disease.  However, 
the veteran underwent specific cardiology consultations and 
evaluations on more than one occasion and following those 
evaluations, no specific cardiovascular disease was 
diagnosed.  In this regard, following the September 1967 
evaluation, the examiner indicated that the cardiac findings 
may be innocent or may represent a hemodynamically 
insignificant aortic valve obstruction of possibly the 
bicuspid valve but they did not appear to be responsible for 
the veteran's complaints of pain and exertional dyspnea.  
Subsequent evaluation by the surgical clinic indicated that 
the cardiology work-up was negative and the impression 
following that examination was that exertional pain to the 
left chest was probably secondary to a healed fracture of the 
fourth rib.  Significantly, no cardiovascular disease, 
including any valvular heart disease was noted on the 
physical examination performed in February 1968 in connection 
with the veteran's separation from service.  Also significant 
is the fact that VA examinations performed in December 1968 
contained no evidence of any cardiovascular disease.

Subsequent records appear to reflect diagnoses of 
cardiovascular disease.  In this regard, a VA cardiac 
examination performed in November 1991 diagnosed the veteran 
as having arterial hypertension, probably essential that was 
mild, asymptomatic, and untreated and an electrocardiogram 
showed the presence of a first degree AV heart block in a 
resting EKG.  However, the examiner specifically indicated 
that he could not make a diagnosis of mitral valvular disease 
because there was no past history of rheumatic fever which 
was the usual clause of mitral valvular disease and he did 
not hear any murmurs on physical examination.  The examiner 
also noted that the bullet wounds of the left chest went 
above the heart and did not go through the heart or affect 
the mitral valve.  The examiner concluded that the cause of 
the first degree AV heart block abnormality was not evident 
from the current work-up.  The Board also observes that a 
December 1994 letter from Dr. Hays reported that the veteran 
had probable coronary heart disease.  However, no opinion was 
expressed as to the etiology of that disease.  

Nevertheless, the Board did return the case to the RO in 
December 2001 with a request that the veteran be afforded a 
VA examination in order to ascertain the etiology of any 
cardiovascular disease that may be present and to obtain an 
opinion as to any such disorders possible relationship to 
service.  However, the veteran failed to cooperate in this 
effort to assist him in developing the facts pertinent to 
this claim.  As such, the record is devoid of any medical 
opinion relating any currently diagnosed cardiovascular 
disease, to include hypertension, coronary artery disease, or 
a disorder manifest by a first degree AV heart block to 
service or to a service-connected disability.  In this 
regard, the Board would simply note that the factual 
information necessary to substantiate the veteran's claim for 
service connection could have been obtained through the 
veteran's cooperation in reporting for the VA examination 
scheduled on his behalf.  The request to report for a VA 
examination represented a reasonable request and did not 
place an impossible or onerous task on the veteran.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot possibly wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence."  Wood v. 
Derwinski, 1 Vet. App. 190-193 (1991).  

Therefore, the Board concludes that service connection for 
cardiovascular disease is not established.  Service medical 
records do not reflect that cardiovascular disease was 
diagnosed during service, but rather suggests that those 
findings "may represent" an insignificant valvular heart 
obstruction, but clearly did not represent a conclusion that 
the veteran had any valvular heart disease during service.  
There was also no evidence which demonstrates that the 
veteran's cardiovascular disease was manifested to a 
compensable degree within one year of separation from 
service, nor is there any medical evidence which offers an 
opinion that the veteran's cardiovascular disease is in any 
way related to his service-connected left chest gunshot 
wound.  Accordingly, the Board concludes that service 
connection must be denied.  

B.  Increased Rating

Historically, a rating decision dated in June 1995 initially 
granted service connection for PTSD and assigned a 10 percent 
evaluation under Diagnostic Code 9411 effective September 19, 
1991, the date the veteran filed his initial claim for 
service connection for PTSD.  That evaluation was 
subsequently increased to 30 percent by a rating decision 
dated in May 1995, also effective September 19, 1991.  
Following receipt of a September 2000 statement from Dr. 
Chuprevich the RO, in a January 2004 rating decision, 
increased the evaluation for the veteran's PTSD from 30 
percent to 70 percent, effective August 2, 2000, the date Dr. 
Chuprevich reported the veteran underwent a psychiatric 
evaluation.

As indicated above, PTSD is evaluated under Diagnostic 
Code 9411.  Under the regulations governing PTSD evaluations 
that were in effect when the veteran filed his claim in 
September 1991, a 30 percent evaluation was for assignment 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was for assignment with evidence of considerable 
social and industrial impairment, and a 70 percent evaluation 
was contemplated with evidence of severe social and 
industrial impairment.  For a 100 percent evaluation, the 
Rating Schedule contemplates that the evidence shows that 
"the attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in the case of Johnson v. Brown, 
7 Vet. App. 95 (1994), it was held that a showing of any one 
of the above-evaluated criteria for a 100 percent evaluation 
was a sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.136.  See 61 Fed. Reg. 52,695-52,702 
(1996).  The revised regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, are now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Under the revised criteria, a 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) citing DSM-IV.  The Board 
notes that a GAF score of 31-40 indicates that there is some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (difficulty concentrating after family 
argument), and no more than slight impairment in social, 
occupational and/or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

At the outset of this analysis the Board is of the opinion 
that the September 2000 statement from Dr. Chuprevich, which 
provided the primary evidence for increasing the evaluation 
for the veteran's PTSD from 30 percent to 70 percent 
effective August 2, 2000, creates a question as to which of 
two disability evaluations more nearly approximates the 
veteran's overall disability picture.  In that letter Dr. 
Chuprevich specifically offered an opinion that the veteran 
was 100 percent disabled as a result of his PTSD and that he 
was certainly unable to work.  In addition a March 2001 
statement from a treating mental health therapist indicated 
that the veteran had a GAF score of 45 and that he was 
definitely unemployable.  Therefore, the Board concludes that 
as of August 2, 2000, the veteran is entitled to a 100 
percent evaluation for his PTSD.  

The remaining question is whether the veteran is entitled to 
a higher initial evaluation for his PTSD between September 
19, 1991, and August 1, 2000.  The Board concludes that the 
30 percent evaluation most nearly approximates the veteran's 
overall disability picture in that time frame.  In this 
regard, the Board notes that there is simply no evidence 
which demonstrates that the veteran's PTSD manifested 
symptomatology contemplated for an evaluation in excess of 
30 percent under either the criteria that was in effect prior 
to November 7, 1996, or the revised criteria effective from 
that date.  In this regard, the Board would observe that the 
veteran was employed on a full-time basis until 1993.  At the 
time of the VA examination performed in September 1991 the 
veteran's speech was spontaneous and his affect was generally 
appropriate.  While retention and recall were somewhat 
impaired, the veteran's memory for recent and remote events 
was intact.  It was noted that the veteran did not experience 
auditory or visual hallucinations and he was not 
unnecessarily suspicious of people.  While it was noted that 
the veteran had a previous marriage, he reported that his 
current marriage relationship was good.  At the time of the 
examination the veteran's judgment was assessed as being 
intact.  

While the Board acknowledges that the veteran was privately 
hospitalized for treatment of psychiatric symptomatology, 
including that associated with PTSD in February 1991, prior 
to the date service connection was granted for PTSD, there is 
little in the way of clinical evidence regarding the severity 
of the veteran's PTSD between 1991 and 2000.  In October 1994 
private psychological evaluation diagnosed the veteran's PTSD 
as in remission, but indicated that he had residual symptoms 
associated with the disorder including a heightened startle 
response, anger, chronic difficulties with authority, social 
estrangement and a concerted avoidance of potentially 
stressful situations.  However, that psychological evaluation 
also had diagnosed the veteran has having a dysthymic 
disorder and indicated that he was considerably depressed at 
the time of the evaluation.  A psychological evaluation 
performed in June 1994 indicated that the veteran had 
moderate dysthymia, apparently from anger with the VA, but it 
was noted that the veteran got along fairly well with people 
and had interests.  

Therefore, based on this limited evidence, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a higher evaluation.  The evidence simply does not 
demonstrate that prior to November 7, 1996, the veteran's 
PTSD was productive of more than definite social and 
industrial impairment, thereby warranting an evaluation in 
excess of the 30 percent initially assigned for the veteran's 
PTSD.  Also, from November 7, 1996, the veteran's PTSD was 
not shown to have been productive of more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment or mild memory loss (such as 
forgetting names, directions or recent events).  Accordingly, 
the Board concludes that prior to August 2, 2000, the veteran 
is not shown to warrant an initial evaluation in excess of 30 
percent.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the United States Court of 
Appeals for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) pertaining to 
extraschedular evaluations.  However, there has been no 
assertion or showing that the veteran's PTSD has caused 
marked interference with employment, at least prior to August 
2, 2000, necessitated frequent periods of hospitalization or 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

C. Conclusion

In reviewing the veteran's claims for service connection and 
an increased evaluation, the Board is cognizant of the 
benefit of the doubt rule as set forth in 38 U.S.C.A. 
§ 5103(b), 38 C.F.R. § 3.102, 38 C.F.R. § 4.3, and analyzed 
by the Court in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cardiovascular disease and for an initial 
evaluation in excess of 30 percent for the veteran's PTSD 
between September 1991 and August 2000.  As such, the case 
does not present an approximate balance of positive and 
negative evidence for the application of the benefit of the 
doubt doctrine.

ORDER

Service connection for cardiovascular disease is denied.

An initial evaluation in excess of 30 percent between 
September 19, 1991, and August 1, 2000, for PTSD is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 100 percent from August 2, 
2000, for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


